        Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 1 of 15



JEFF LANDRY
 ATTORNEY GENERAL OF LOUISIANA
ELIZABETH B. MURRILL (pro hac vice forthcoming)
 Solicitor General
JOSEPH S. ST. JOHN (pro hac vice forthcoming)
 Deputy Solicitor General
LOUISIANA DEPARTMENT OF JUSTICE
1885 N. Third Street
Baton Rouge, LA 70804
Tel: (225) 326-6766
emurrill@ag.louisiana.gov
stjohnj@ag.louisiana.gov

TIM FOX
 ATTORNEY GENERAL OF MONTANA
JON BENNION (pro hac vice forthcoming)
  Chief Deputy Attorney General
215 N. Sanders, Third Floor
P.O. Box 201401
Helena, MT 59620
Tel: (406) 444-2026
jonbennion@mt.gov

SEE SIGNATURE PAGE FOR
ADDITIONAL PARTIES AND COUNSEL
                            UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF PENNSYLVANIA


DELAWARE RIVERKEEPER                          No. 2:20-cv-3412-MMB
NETWORK, and the DELAWARE
RIVERKEEPER, MAYA VAN ROSSUM,

                  Plaintiffs,                 STATE INTERVENORS’
                                              MEMORANDUM ISO
       v.                                     MOTION TO INTERVENE
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, and ANDREW
R. WHEELER, in his official capacity as
Administrator of the United States
Environmental Protection Agency,

                  Defendants.




                                             1
         Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 2 of 15



                                          INTRODUCTION

        After decades of inaction by EPA and regulatory abuses by other states, Louisiana, Montana,

and other states successfully sought EPA’s clarification of regulations governing certifications under

Section 401 of the Clean Water Act. Despite a clear statutory basis for those revisions, Plaintiffs seek

to have the revised regulations set aside. The State Intervenors timely move to intervene to defend

their sovereign interests and their hard-earned regulatory achievement.

                                           BACKGROUND

                                        THE CLEAN WATER ACT

        Since 1970, “[a]ny applicant for a Federal license or permit to conduct any activity . . . which

may result in any discharge into the navigable waters . . . shall provide the licensing or permitting

agency a certification from the State in which the discharge originates or will originate . . . .” Water

Quality Improvement Act of 1970, Pub. L. 91-224, 84 Stat. 91, 108 (Apr. 3, 1970). In 1972,

Congress enacted a “total restructuring” and “complete rewriting” of the nation’s water pollution

control laws, including that provision. City of Milwaukee v. Illinois, 451 U.S. 304, 317 (1981) (quoting

legislative history). Of particular relevance here, Congress narrowed the requirement from a

certification “that such activity will be conducted in a manner which will not violate applicable water

quality standards,” 84. Stat. at 108 (emphasis added), to a certification only “that any such discharge will

comply with the applicable provisions of sections 301, 302, 306, and 307 of this Act,” 86 Stat. at 877

(emphasis added).

                    CERTAIN STATES ABUSE THEIR 401 CERTIFICATION AUTHORITY

        Despite the statutory change, the Environmental Protection Agency (“EPA”) failed to revise

the regulations governing the required certification, which is known as a 401 Certification. As a

result, EPA’s regulations were incongruent with the new statutory language. Cf. NPDES; Revision of

Regulations, 44 Fed. Reg. 32,854, 32,856 (June 7, 1979) (indicating need for updated certification

rules). As a result, EPA’s regulations were incongruent with the new statutory language. Certain

                                                     2
          Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 3 of 15



states began using the incongruity and ambiguities in EPA’s regulations to abuse their certification

authority by delaying or denying certifications on grounds not contemplated by the Clean Water Act.

In February 2019, Louisiana and other State Intervenors wrote to EPA Administrator Wheeler

about that abuse and requested EPA “clarify[y] . . . the process by which federal and state regulatory

authorities are expected to implement [Section 401].” Exh. 1. That weighty request was bolstered

when, on April 10, 2019, the President issued an Executive Order noting that “[o]utdated Federal

guidance and regulations regarding section 401 of the Clean Water Act . . . are causing confusion

and uncertainty and are hindering the development of energy infrastructure” and directing

Administrator Wheeler to review EPA’s Section 401 regulations, “determine whether any provisions

thereof should be clarified,” and “publish for notice and comment proposed rules revising such

regulations, as appropriate and consistent with law.” EO 13868, 84 Fed. Reg. 15,494 (Apr. 15, 2019).

Louisiana and other State Intervenors then submitted additional comments in response to EPA’s

request for Pre-Proposal Stakeholder Engagement. Exh. 2.

          Louisiana identified the State of Washington’s denial of certification for a proposed coal

facility, the Millennium Bulk Terminal, as a paradigmatic example of abuse. Exh.1. The Governor

of Wyoming later explained:

          Wyoming has been adversely impacted by the misapplication of other states’ CWA
          Section 401 certifications. Our interest in a streamlined 401 certification process is
          founded by the fact that a large portion of Wyoming’s economy depends on our
          ability to export our energy products to the markets that demand them, particularly
          markets located overseas in Asia. In the case of the Millennium Bulk Terminal,
          Washington State blocked the terminal’s construction by inappropriately denying the
          State’s Section 401 certification on account of non-water quality related impacts -- an
          illegal maneuver based on alleged effects that are outside of the scope of Section
          401.1

Exh. 4. The permit applicant for the proposed Millennium Bulk Terminal elaborated:

          Millennium sought a Clean Water Act, Section 401 water quality certification from
          the Washington Department of Ecology (“Washington Ecology”) for nearly six
1
    Letter from Governor Gordon to Administrator Wheeler (Oct. 21, 2019).
                                                    3
          Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 4 of 15



          years. As part of the 401 certification process, Millennium has spent over $15 million
          to obtain an environmental impact statement (“EIS”), which originally began as a
          dual EIS under the National Environmental Policy Act (“NEPA”) and the
          Washington State Environmental Policy Act (“SEPA”), with the US Army Corps of
          Engineers as the lead agency under NEPA and with the Washington Ecology and
          Cowlitz County as co-lead agencies under SEPA. In September 2013, the state and
          federal agencies agreed to separate and prepare both a federal EIS and a state EIS.

          The state EIS concluded with respect to the Project that “There would be no
          unavoidable and significant adverse environmental impacts on water quality.”

                                           *    *   *    *   *

          Washington Governor Jay Inslee, and others in his administration, including
          Washington Ecology Director Bellon, have expressed their belief that no fossil fuel
          infrastructure projects should ever be built in the State of Washington. Denying
          Millennium’s 401 water quality certification was the way that they could impose their
          own personal policy preferences to ensure that no permits would be issued for the
          Project and they could stop sister states from exporting their products into foreign
          commerce.

Exh. 8.

          Other comments and judicial opinions make clear the Millennium Bulk Terminal denial was

not an isolated abuse. See, e.g., Exh. 9. Indeed, the State of Maryland went so far as to seek a multi-

billion dollar “payment-in lieu” of imposing unachievable conditions on a project that were

unrelated to the discharge for which certification was sought – a demand that would ordinarily be

considered extortionate and that raises constitutional concerns. Exh. 10; Nollan v. Cal. Coastal

Comm’n, 483 U.S. 825 (1987). The Federal Energy Regulatory Commission bluntly summarized the

status quo: “[I]t is now commonplace for states to use Section 401 to hold federal licensing

hostage.” Hoopa Valley Tribe v. FERC, 913 F.3d 1099, 1104 (D.C. Cir. 2019).

                     EPA ADOPTS A RULE TO ELIMINATE AMBIGUITY AND ABUSE

          Citing Pre-Proposal Stakeholder Engagement and the April 2019 Executive Order, EPA

published a proposed rule, Updating Regulations on Water Quality Certification, 84 Fed. Reg.

44,080 (Aug. 22, 2019), to, inter alia, limit the scope of 401 certification to water quality impacts from

the discharge associated with the licensed or permitted project; interpret “receipt” and “certification
                                                    4
         Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 5 of 15



request” as used in the CWA; reaffirm that certifying authorities are required by the CWA to act on

a request for certification within a reasonable period of time, which shall not exceed one year; and

specify the contents and effect of a certification or denial. Despite the short text of the proposed

rule itself—less than four Federal Register pages—EPA provided a lengthy statutory and legal analysis.

        Louisiana, joined by other states, provided extensive comments in support of the proposed

rule. Exhs. 1-3. The Governors of Wyoming and Oklahoma even testified before the Senate

Committee on the Environment and Public Works in support of EPA’s rule and parallel

Congressional action. Thereafter, EPA published the final rule, Clean Water Act Section 401

Certification Rule, 85 Fed. Reg. 42210 (July 13, 2020). Plaintiffs filed their 88-page complaint the

same day. Louisiana, Arkansas, Mississippi, Missouri, Montana, Texas, West Virginia, and Wyoming

(collectively, “State Intervenors”) now timely move to intervene in defense of the final rule.

                                        LEGAL STANDARDS

        With respect to intervention as of right, “[o]n timely motion, the court must permit anyone

to intervene who: (1) is given an unconditional right to intervene by a federal statute; or (2) claims an

interest relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect its

interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a). In the Third

Circuit, an applicant seeking to intervene as of right must demonstrate that four requirements are

met: “first, a timely application for leave to intervene; second, a sufficient interest in the litigation;

third, a threat that the interest will be impaired or affected, as a practical matter, by the disposition

of the action; and fourth, inadequate representation of the prospective intervenor's interest by

existing parties to the litigation.” Kleissler v. U.S. Forest Serv., 157 F.3d 964, 969 (3d Cir. 1998). As a

matter of policy, the Third Circuit favors intervention. Id. at 970.




                                                    5
         Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 6 of 15



        With respect to permissive intervention, “[o]n timely motion, the court may permit anyone

to intervene who. . . has a claim or defense that shares with the main action a common question of

law or fact.” Fed. R. Civ. P. 24(b)(1). Additionally, “the court may permit a federal or state

governmental officer or agency to intervene if a party’s claim or defense is based on . . . a statute or

executive order administered by the officer or agency.” Id. at 24(b)(2). Thus, “[t]he requirements for

permissive intervention are: (1) an independent basis of subject matter jurisdiction; (2) a timely

motion; and (3) a claim or defense that has a question of law or fact in common with the main

action.” In re Linerboard Antitrust Litig., 333 F. Supp. 2d 333, 338–39 (E.D. Pa. 2004) (Dubois, J.,

citing E.E.O.C. v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998)).

                   INTERESTS AND GROUNDS FOR INTERVENTION

I.      The Court should grant intervention as of right.

        A.      The motion is timely.

        Plaintiffs filed their complaint only one month ago, and this litigation is in its earliest stages.

Cf. United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1181 (3d Cir. 1994) (finding motion to

intervene was timely even though filed over four years after litigation began). Defendants have not

yet answered the complaint or submitted any other filings, and the proposed intervention poses no

prejudice to the parties. Finally, the State Intervenors have not delayed the proceedings. Upon

learning of the lawsuit, they quickly acted to form a coalition, meet and confer with all parties, and

move for party status to protect their substantial interests. This motion is therefore timely. See Mtn.

Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 369 (3d Cir. 1995) (listing

considerations for timeliness); In re Domestic Drywall Antitrust Litig., 2016 WL 4409333, at *2 (E.D.

Pa. Aug. 18, 2016) (Baylson, J., listing considerations for timeliness).




                                                     6
            Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 7 of 15



        B.       The State Intervenors have significant protectable interests, both as
                 sovereigns and as advocates for the challenged rule.

        The State Intervenors have clear and substantial protectable interests at stake in this action:

the “property” that is the subject of this action — particularly given Plaintiffs’ request for

nationwide relief — includes the sovereign lands and waters within the State Intervenors’ borders;

the scope of the State Intervenors’ power and duty to regulate use of that property, including under

the Clean Water Act; the scope and volume of litigation to which the State Intervenors are exposed

from exercising those powers; and the State Intervenors’ sovereign right to develop their natural

resources without interference from other states. See United States v. Oregon, 745 F.2d 550, 551, 553

(9th Cir. 1984) (reversing denial of intervention where intervening state’s natural resources “may be

affected” by the litigation). Those interests are reinforced by the expansive interpretation of “waters

of the United States” being sought in multiple co-pending cases, e.g., California v. Wheeler, No. 3:20-

cv-3005-RS (N.D. Cal.), and the unbounded construction Plaintiffs now seek for the “appropriate

requirement of State law” portion of the certification requirement. Put directly, Plaintiffs seek to

maintain State regulation of interstate commerce in excess of the authority delegated by Congress.

And Plaintiffs’ purpose for doing so is to foist their policy choices on the State Intervenors by

indirectly regulating State Intervenors’ development of their natural resources. Cf. Commonwealth of

Pennsylvania v. President of the United States, 888 F.3d 52, 59 (3d Cir. 2018) (“Because our focus is on the

‘practical consequences’ of the litigation, we may consider any significant legal effect on the

applicant's interest, including a decision's stare decisis effect or a proposed remedy's impact on the

applicant for intervention.”); Forest Conservation Council v. U.S. Forest Serv., 66 F.3d1489, 1496 n.8 (9th

Cir. 1995) (abrogated on other grounds) (“By allowing parties with a practical interest in the outcome

of a particular case to intervene, we often prevent or simplify future litigation involving related

issues; at the same time, we allow an additional interested party to express its views before the

court.”).
                                                     7
        Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 8 of 15



        In seeking to protect their sovereign interests through regulatory channels, State Intervenors

advocated extensively for the challenged rule. E.g. Exhs. 1-4. Such advocates for regulatory action

are “entitled as a matter of right to intervene in an action challenging the legality of a measure [they

have] supported.” Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995) (collecting

cases); see also Pennsylvania, 888 F.3d at 58 (finding significant protectable interest where intervenor

had litigated issue and was described as “one impetus for change” of the regulation). Thus, in

addition to their sovereign interests, the States Intervenor’s regulatory advocacy is a protectable

interest that entitles them to intervene to defend the rule for which they advocated.

        C.      The disposition of this action could impede the State Intervenors’ ability to
                protect their interests.

        The risk this action poses to the State Intervenors’ interests is readily apparent. Many of the

State Intervenors asked EPA to revise its regulations because certain States were abusing their

Section 401 Certification authority to delay and obstruct projects affecting other states for policy

reasons unrelated to the Clean Water Act. Not surprisingly, the State Intervenors supported and

continue to support EPA’s promulgation of the clarified regulations to stop that abuse.

        Plaintiffs seek to erase the State Intervenors’ regulatory victory by way of this action.

Plaintiffs claim the revised regulations are “arbitrary, capricious, and not in accordance with law”

and “in excess of [EPA’s] statutory authority.” Compl. ¶¶ 163, 168, 181, 223, 242, 259, 263, 293,

294, 304, 307, 308, 317, 325. Plaintiffs then ask this Court to declare the regulations unlawful, set

them aside, and vacate them. Compl. at p.86. Of course, if Plaintiffs obtain that relief, the

consequences will extend to the State Intervenors, even though the State Intervenors support the

revised regulations. And aside from intervening in this case to defend against the challenge, there is

no ready recourse for the State Intervenors to combat the relief Plaintiffs seek.




                                                   8
         Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 9 of 15



        D.      The parties do not adequately represent the interests of the State Intervenors.

                1.      Neither Plaintiffs nor EPA represent the interests of the State
                        Intervenors.

        Unlike Plaintiffs, the State Intervenors believe the revised regulations are necessary to

comply with the Clean Water Act. Regardless, the revisions are warranted to remedy abusive delays

and obstructions imposed by certain States. To that end, the State Intervenors believe the revised

regulations strike a reasonable and legally-correct balance between the States’ sovereign powers and

their obligation not to infringe the Commerce Clause, the sovereign rights of other states, and the

Takings Clause rights of applicants for federal permits and licenses. Plaintiffs attacking the revised

regulations clearly do not represent the State Intervenors’ interests.

        EPA does not represent the State Intervenors’ interests, either. Although EPA will

presumably urge the Court to reject the Complaint, its rationale may differ substantively from the

bases the State Intervenors intend to advance. The State Intervenors’ interests unquestionably differ

from those of EPA when it comes to proper interpretation of the Clean Water Act’s cooperative

federalism framework. For example, State Intervenors contemplate arguing that an essentially

unbounded definition of “appropriate requirement of State law” in the Clean Water Act would

render the act unconstitutional, an argument EPA is unlikely to put forward. EPA also cannot

respond to the Plaintiffs’ arguments in the same manner the State Intervenors can: as distinct

sovereigns in our federal form of government advocating on behalf of their own sovereign interests.

And if the Court holds the revised regulations unlawful, Plaintiffs will necessarily obtain a remedy

that will increase the power of the federal government and some States at the expense of other

States, thereby imposing irreparable harms on the State Intervenors.

        “In assessing the adequacy of representation, the focus should be on the ‘subject of the

action,’ not just the particular issues before the court at the time of the motion.” Sw. Ctr. for Biological

Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001). The burden of showing inadequacy “is generally
                                                     9
        Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 10 of 15



‘treated as minimal’ and [only] requires the applicant to show ‘that representation of his interest may

be inadequate.’” Pennsylvania, 888 F.3d at 60 (quoting Mtn. Top Condo., 72 F.3d at 368, itself quoting

Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972)). And although a government

agency’s representation is presumptively adequate, when, as here, the “agency's views are necessarily

colored by its view of the public welfare rather than the more parochial views of a proposed

intervenor whose interest is personal to it, the burden is comparatively light.” Pennsylvania, 888 F.3d

at 60-61 (quoting Kleissler, 157 F.3d at 972). The State Intervenors and their distinct sovereign and

economic interests easily satisfy that standard. The same light burden also applies “when the

government is charged with serving ‘two distinct interests, which are related, but not identical.’” Id.

at 61 (quoting Trbovich, 404 U.S. at 538). The State Intervenors satisfy that standard, too. EPA is

charged with serving the distinct interests of clean water, federalism, and the economy, such that it

could easily allow one interest to predominate, i.e., precisely what Plaintiffs allege happened here.

                2.      The conduct of EPA and its employees compellingly reinforces that it
                        is inadequate to represent the interests of the State Intervenors.

        In addition to the EPA’s legal inadequacy, certain past conduct leaves doubt that it could

adequately represent the State Intervenors interests as a factual matter. EPA has repeatedly sought

expansive interpretations of environmental statutes vis-à-vis the States. See e.g., Rapanos v. United

States, 547 U.S. 715, 722 (2006). And EPA has in the past achieved its own policy aims through “sue

and settle” tactics, often at the expense of States, which its officials have openly acknowledged. In

2017, then-EPA Administrator Scott Pruitt frankly explained:

        In the past, the U.S. Environmental Protection Agency has sought to resolve
        litigation through consent decrees and settlement agreements that appear to be the
        result of collusion with outside groups. Behind closed doors, EPA and the outside
        groups agreed that EPA would take an action with a certain end in mind,
        relinquishing some of its discretion over the Agency’s priorities and duties and
        handing them over to special interests and the courts. When negotiating these
        agreements, EPA excluded intervenors, interested stakeholders, and affected states
        from those discussions.


                                                   10
          Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 11 of 15



Exh. 7.

          As the Third Circuit has recognized, environmental cases “frequently pit private, state, and

federal interests against each other.” Kleissler v. U.S. Forest Serv., 157 F.3d 964, 971 (3d Cir. 1998). The

Third Circuit thus recognized a real risk of collusive litigation actions that undermine adequacy of

representation in such cases. Id. at 974. More broadly, where, as here, an agency undertakes an action

only reluctantly and after delaying for years, it cannot be trusted to adequately represent the interests

of those who advocated for the action. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d

893, 899-900 (9th Cir. 2011) (reviewing cases). That EPA reportedly has internal resistance to the

policies of elected leaders – like the revised regulations at issue – makes clear that EPA cannot

adequately represent the Intervenor States’ interests in defending those policies. Cf. Kleissler, 157 F.3d

at 974 (finding inadequacy: “[I]t is not realistic to assume that the agency’s programs will remain

static or unaffected by unanticipated policy shifts.”).

II.       Alternatively, the Court should permit permissive intervention.

          Even if this Court does not grant intervention as of right, the Court should permit the State

Intervenors to intervene permissively pursuant Rule 24(b). Assuming the Court has jurisdiction, that

jurisdiction is based on federal questions raised by Plaintiffs and the applicants for intervention do

not assert additional claims; the requirement for an independent ground for jurisdiction does not

apply. Freedom from Religion Found. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011). This application is

timely for the reasons argued above. And the State Intervenors’ position in support of the revised

regulations plainly involves common questions of law and fact with this action, and their direct

opposition to Plaintiffs’ claims satisfies the “common question” requirement for permissive

intervention. Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1110 (9th Cir. 2002), abrogated on other

grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1178, 1180 (9th Cir. 2011) (en banc).

Moreover, the State Intervenors’ experience with having development blocked by abusive 401


                                                    11
       Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 12 of 15



Certification practices will provide a “helpful, alternative viewpoint” to those offered by Plaintiffs

that have lobbied in favor of those very practices, and EPA, which long-tolerated them, thereby

“contribut[ing] to full development of the underlying factual issues and to the just and equitable

adjudication of the legal questions presented.” Pickup v. Brown, 2012 WL 6024387, at *4 (E.D. Cal.

Dec. 4, 2012).

                                         CONCLUSION

       For the foregoing reasons, the State Intervenors request the Court grant their motion to

intervene as a matter of right under Rule 24(a) or, alternatively for permissive intervention under

Rule 24(b).



Dated: August 28, 2020                         Respectfully submitted,

                                               FORD LAW OFFICE LLC

                                               /s/ Matthew C. Ford
                                               WILLIAM E. FORD (Pa Bar No. 21872)
                                               MATTHEW C. FORD (Pa. Bar No. 203990)
                                               ERIC J. GASPAR (Pa Bar No. 208619)
                                               FORD LAW OFFICE LLC
                                               Two City Center
                                               645 Hamilton Street, Suite 520
                                               Allentown, PA 18101
                                               Tel: (484) 273-0425
                                               wef@flolegal.com
                                               mcf@flolegal.com
                                               ejg@flolegal.com

                                               Counsel for State Intervenors




                                                  12
Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 13 of 15



                             JEFF LANDRY
                              ATTORNEY GENERAL            OF LOUISIANA

                             ELIZABETH B. MURRILL (pro hac vice forthcoming)
                              Solicitor General
                             JOSEPH S. ST. JOHN (pro hac vice forthcoming)
                              Deputy Solicitor General
                             RYAN M. SEIDEMANN (pro hac vice forthcoming)
                              Assistant Attorney General
                             LOUISIANA DEPARTMENT OF JUSTICE
                             1885 N. Third Street
                             Baton Rouge, LA 70804
                             Tel: (225) 326-6766
                             emurrill@ag.louisiana.gov
                             stjohnj@ag.louisiana.gov
                             seidemannr@ag.louisiana.gov

                             Attorneys for the State of Louisiana


                             TIM FOX
                              ATTORNEY GENERAL OF MONTANA

                             JON BENNION (pro hac vice forthcoming)
                              Chief Deputy Attorney General
                             215 N. Sanders, Third Floor
                             P.O. Box 201401
                             Helena, MT 59620
                             Tel: (406) 444-2026
                             jonbennion@mt.gov

                             Attorney for the State of Montana




                                13
Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 14 of 15



                             LESLIE RUTLEDGE
                              ATTORNEY GENERAL OF ARKANSAS

                             NICHOLAS J. BRONNI (pro hac vice forthcoming)
                              Solicitor General
                             VINCENT WAGNER (pro hac vice forthcoming)
                              Deputy Solicitor General
                             OFFICE OF ARKANSAS ATTORNEY
                              GENERAL LESLIE RUTLEDGE
                             323 Center Street, Suite 200
                             Little Rock, AK 72201
                             Tel: (501) 682-8090
                             nicholas.bronni@arkansasag.gov
                             vincent.wagner@arkansasag.gov

                             Attorneys for the State of Arkansas


                             LYNN FITCH
                              ATTORNEY GENERAL OF MISSISSIPPI

                             KRISTI H. JOHNSON (pro hac vice forthcoming)
                              Solicitor General
                             OFFICE OF MISSISSIPPI ATTORNEY
                              GENERAL LYNN FITCH
                             P.O. Box 220
                             Jackson, MS 39205
                             Tel: (601) 359-5563
                             kristi.johnson@ago.ms.gov

                             Attorney for the State of Mississippi


                             ERIC SCHMITT
                              ATTORNEY GENERAL OF MISSOURI

                             D. John Sauer (pro hac vice forthcoming)
                               Solicitor General
                             OFFICE OF THE MISSOURI
                               ATTORNEY GENERAL
                             P.O. Box 899
                             Jefferson City, MO 65102-0899
                             Tel: (573) 751-1800
                             john.sauer@ago.mo.gov

                             Attorney for the State of Missouri



                                14
Case 2:20-cv-03412-MMB Document 8-1 Filed 08/28/20 Page 15 of 15



                             KEN PAXTON
                              ATTORNEY GENERAL OF TEXAS
                             JEFFREY C. MATEER
                              First Assistant Attorney General
                             RYAN L. BANGERT
                              Deputy First Assistant Attorney General
                             DARREN L. MCCARTY
                              Deputy Attorney General for Civil Litigation

                             DAVID J. HACKER (pro hac vice forthcoming)
                              Associate Deputy Attorney General for Civil Litigation
                             OFFICE OF THE TEXAS
                              ATTORNEY GENERAL
                             P.O. Box 12548 (MC 001)
                             Austin, Texas 78711-2548
                             Tel: (512) 936-1700
                             david.hacker@oag.texas.gov

                             Attorney for the State of Texas


                             PATRICK MORRISEY
                              ATTORNEY GENERAL OF WEST VIRGINIA

                             LINDSAY S. SEE (pro hac vice forthcoming)
                               Solicitor General
                             State Capitol Building 1, Rm. 26-E
                             Charleston, WV 25305
                             Tel: (304) 558-2021
                             lindsay.s.see@wvago.gov

                             Attorney for the State of West Virginia


                             FOR THE STATE OF WYOMING

                             JAMES C. KASTE (pro hac vice forthcoming)
                               Deputy Attorney General
                             WYOMING ATTORNEY GENERAL’S OFFICE
                             2320 Capitol Avenue
                             Cheyenne, Wyoming 82002
                             Tel: (307) 777-6946
                             james.kaste@wyo.gov

                             Attorney for the State of Wyoming




                                15
